Citation Nr: 1731462	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral posterior polar cataracts.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Board remanded the matter for scheduling of a Board hearing; and in April 2017, the Veteran testified in a Travel Board hearing in Oakland, California, before the undersigned Veterans Law Judge.  During the hearing the Veteran's representative requested a 30 day extension for acquisition of relevant VA medical records compiled after the January 2014 supplemental statement of the case (SSOC), which was granted.  Those records were associated with the claims file in May 2017, along with a waiver of review by the agency of original jurisdiction (AOJ).


REMAND

In June 2007 (while still on active duty), the Veteran filed his claim of service connection for a bilateral eye condition/cataracts.  In October 2007, he underwent a VA eye examination, and in November 2007 he separated from active duty service.  In February 2009 the RO granted service connection for bilateral posterior polar cataracts with a noncompensable rating effective November 5, 2007.  The Veteran is requesting a higher initial rating.  

VA's schedule for rating eye disabilities was revised effective December 10, 2008, but "these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008."  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's appeal stems from a pre-December 10, 2008 claim, the old schedular rating criteria at 38 C.F.R. § 4.84a must be applied.  

Prior to December 10, 2008, the best distant vision obtainable after best correction by glasses was the basis of rating, except in cases of keratoconus in which contact lenses were medically required.  38 C.F.R. § 4.75, as in effect prior to December 10, 2008.  Pre-operative cataracts were rated under the impairment of vision, and post-operative cataracts were rated under the impairment of vision and aphakia provisions of section 4.84a.  38 C.F.R. § 4.84a, Diagnostic Code 6028.  Under those provisions, vision in both eyes of 20/40 and better was noncompensable (38 C.F.R. § 4.83); and a minimum 30 percent rating was warranted for bilateral or unilateral aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6289.  

The Veteran's only post-service VA eye examination was in December 2013, which found bilateral corrected near and distant vision of "20/40 or better."  At that time both pupils were round and reactive to light, and there was no "afferent pupillary defect," astigmatism, diplopia, or scotoma.  Bilateral lids, lashes, chambers, and irises were normal, as were optic disks, macula, and vessels.  

After the December 2013 VA examination the Veteran complained of shadows and "blur."  See, e.g., August 2015 VA Optometry Consult record.  He subsequently underwent additional cataract surgery (see October 2, 2015, VA Operation Report), but still complains of "blur" (see, e.g., VA Optometry Comprehensive Consult record dated in August 2016) and "bilateral double vision [sic] and episodic bilateral loss of as much as half of the visual field."  See Board Hearing Transcript, pp. 6, 8-9.  In accordance with 38 C.F.R. § 3.327 the Veteran's eyes should be reexamined.

On remand, updated VA treatment records dated after January 2017 should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated after January 2017 with the claims file.  

2.  Schedule the Veteran for a new VA eye examination to ascertain the current severity of the Veteran's service-connected bilateral posterior polar cataracts disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  

All indicated tests must be done, and all findings reported in detail.  The completed visual field's/Goldman's Chart should be attached.  

3.  After completion of all of the above, readjudicate the claim.  All of the evidence associated with the claims file since the January 2014 SSOC must be addressed.  If the claim is not resolved to the Veteran's satisfaction, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

